ON MOTION FOR REHEARING.
On December 15, 1967, we sustained appellants’ contention, presented in this case in the trial court by petition, that the trial court erred in refusing to set aside an injunction granted by it in 1906 enjoining appellants from removing their general office and machine shop from Tyler. On the same date, in our case number 4204 which was an appeal from an order overruling appellants’ motion, as distinguished from a petition, to set aside said 1906 injunction, we reversed the judgment of the trial court and rendered judgment for appellants. In this case, instituted by a petition as distinguished from the motion filed in cause 4204, because appellants had obtained all the relief prayed for by our judgment in case number 4204, we dismissed this case.
The City of Tyler et al, in our case number 4204 filed a petition for a writ of error which has now been “refused no reversible error” by the Supreme Court. Appellants have filed in this case a motion for rehearing in which they pray that, instead of dismissing this case, we reverse the judgment of the trial court and render judgment for appellants, as we did in said companion case. Appellants say that if this case is dismissed and appellees hereafter assert that there can be no appeal from the order overruling their motion to vacate in case number 4204, then our judgment in that case might be held ineffectual. Appellants’ motion for rehearing is granted, our *359judgment dismissing this case is set aside and the judgment of the trial court is reversed and judgment is rendered for appellants vacating and setting aside said 1906 judgment.